DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 10, and 19, claim 1 recites “generating… a query tree… wherein the query tree comprises nodes, wherein at least two of the nodes are operation nodes… storing… each identifier of the identifiers in the node of the query tree for which each identifier was generated”.  This claim limitation lacks antecedent basis.  The claim has not previously defined a “node” the claim has defined a plurality of nodes that are part of the query tree.  It is unclear which node applicant is referring to, or if applicant is attempting to define a new claim element.  For examination purposes this claim limitation has been construed to mean --generating… a query tree… wherein the query tree comprises nodes, wherein at least two of the nodes are operation nodes… storing… each identifier of the identifiers in one of the nodes of the query tree for which each identifier was generated --. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 1, 10, and 19, claim 1 recites “determining whether the identifier of the node matches an identifier for an entry in a results data structure”.  This claim limitation lacks antecedent basis.  It is unclear if applicant is attempting to refer to the previously defined identifier, or attempting to define a new identifier.  For examination purposes this claim limitation has been construed to mean -- determining whether the identifier of the node matches a second identifier for an entry in a results data structure--. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 1, 10, and 19, claim 1 recites “if the identifier of the node matches an identifier for an entry in the results data structure”.  This claim limitation lacks antecedent basis.  It is unclear if applicant is attempting to refer to the previously defined identifier and entry or attempting to define a new identifier and entry.  For examination purposes this claim limitation has been construed to mean -- if the identifier of the node matches the second identifier for the entry in the results data structure--. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 1, 10, and 19, claim 1 recites “if the identifier of the node does not match an identifier for an entry in the results data structure”.  This claim limitation lacks antecedent basis.  It is unclear if applicant is attempting to refer to the previously defined identifier and entry or attempting to define a new identifier and entry.  For examination purposes this claim limitation has been construed to mean -- if the identifier of the node does not match the second identifier for the entry in the results data structure--. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 1, 10, and 19, claim 1 recites “if the identifier of the node matches… , receiving results from the entry in the results data structure… generating results for the node by computing the node … the results in the data structure comprising the results for the node and the identifier for the node… returning the results for the node”.  This claim limitation lacks antecedent basis.  It is unclear if the claim is referring to the previously defined results, or attempting to define a new result.  For examination purposes this claim limitation has been construed to mean -- if the identifier of the node matches… , receiving results from the entry in the results data structure… generating new results for the node by computing the node … the results data structure comprising the new results for the node and the identifier for the node… returning the new results for the node --. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.
	
With regard to claims 1, 10, and 19, claim 1 recites “determining whether the identifier of the node matches an identifier for an entry in a results data structure… if the node has a label, storing an entry in the results data structure comprising the results for the node and the identifier for the node, if the node does not have a label, not storing an entry in the results data structure, and returning the results for the node”.  This claim limitation lacks antecedent basis.  It is unclear if the claim is referring to the previously defined entry, or attempting to define a new entry.  For examination purposes this claim limitation has been construed to refer to --the entry--. Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 1, 10, and 19, claim 1 recites:
“storing, by the database server engine on the computing device, labels in the one or more of the nodes of the query tree determined to meet at least one criteria for being labeled nodes to generate a labeled query tree comprising the nodes of the query tree; …
processing, by the database server engine on the computing device, the labeled query tree by, for each of the nodes of the labeled query tree: … 
if the node does not have a label, not storing an entry in the results data structure, and returning the results for the node”.

The claim explicitly details that the ‘labeled query tree’ comprises nodes of the query tree which have been labeled.  The claim does not recite that there are any nodes in the labeled query tree that do not comprise labels.  One of ordinary skill in the art may reasonably read the claims to mean that the labeled query tree is generated in such a way that it only contains the nodes that met the criteria, and are labeled.  The claims do not require or suggest that the labeled query tree comprise nodes that are not labeled.  
The claim explicitly recites that the conditional statement being performed for each node of the labeled query tree.  The conditional statement only performing the function when the node does not have a label.  One of ordinary skill in the art may reasonably interpret this condition as never being able to be satisfied within the claimed device.
It is suggested that the claims be amended to more clearly define the structure of the labeled query tree, to clarify if it contains unlabeled nodes.  Claims 10 and 19 appear to recite substantially similar limitations as claim 1 and are rejected based upon the same rational.

With regard to claims 3, 12, and 20, claim 3 recites “… being a high frequency node by having an identifier that is the same as the identifier of a number of other nodes of the query tree greater than a threshold value for high frequency nodes”.  This claim lacks antecedent basis.  This claim depends on parent claim 1, which recites “generating… identifiers for the nodes of the query tree; storing… each identifier of the identifiers in [one of] the node[s] of the query tree for which each identifier was generated”.  Each unique claim element is expected to have a unique claim label.  The claims have defined a plurality of identifiers, thus when the claim recites “an identifier” it is unclear if the claim is attempting to refer to one of the previously defined identifiers or attempting to define a new claim element.  For examination purposes this claim limitation has been construed to mean -- … being a high frequency node by having a first identifier that is the same as a set of identifiers of a number of other nodes of the query tree greater than a threshold value for high frequency nodes, wherein the identifiers for the nodes of the query tree comprises the first identifier and the set of identifiers. --.  Claims 12 and 20 appear to recite substantially similar claim limitations as claim 3 and are rejected based upon the same rational.

With regard to claims 3, 12, and 20, claim 3 recites “being a node with many children by having a number of child nodes greater than a threshold value for child nodes, and being a node at or above a specified height by having a number of generations below that is greater than a threshold value for generation below a node…”.  This claim limitation lacks antecedent basis.  
The claim has previously defined multiple nodes, the recitation to ‘a node’ lacks antecedent basis as it is unclear if applicant is attempting to refer to a previously define node, or attempting to define a new node.
The recitation of a threshold value lacks antecedent basis as the claim appears to define this claim element twice.
The recitation of “child nodes” lacks antecedent basis, as this claim element has not been defined.  Furthermore, when read within context, one of ordinary skill in the art would expect the threshold value to be for a parent node.  A parent node being the node with many children, which is being compared against the threshold.  Claims 12 and 20 recite substantially similar limitations as claim 3 and is therefore rejected based upon the same rational.
For examination purposes this claim limitation has been construed to mean:
-- being a parent node with many children by having a number of child nodes greater than a child threshold value, and 
being a shallow node at or above a specified height by having a number of generations below that is greater than a generation threshold value--.

With regard to claims 4 and 13, claim 4 recites “wherein if the identifier of the node matches an identifier for an entry in the results data structure, receiving results from the entry in the results data structure and returning the results from the entry as the results for the node, further comprises not computing results for the node based on an operation represented by the node”.  This claim limitation lacks antecedent basis.  This claim appears to recite substantially similar limitations as the parent claim, and thus is rejected based upon the same rational.  The claim appears to recite the identification of the node, and the receiving of results, and the returning of results a second time, requiring this functionality (claimed in the parent) to be duplicated.  The presence of the language “further comprises” suggests that the claim is intended to further define the function, and not recite the repeated execution of the functionality.  For examination purposes this claim limitation has been construed to mean -- wherein when the identifier of the node was determined to match and the results were received from the results data structure, the method does not compute the results for the node based on an operation represented by the node.-- Claim 13 recite substantially similar limitations as claim 4 and is therefore rejected based upon the same rational.

With regard to claims 5 and 14, claim 5 recites “returning results”.  This claim limitation lacks antecedent basis.  The claim has previously defined two distinct possible results.  It is unclear which of the results is returned, the recites obtained from the results data structure, or the results generated by computing the node.  For examination purposes this claim limitation has been construed to mean -- returning final results compising one of the results or the new results--.  Claim 14 recite substantially similar limitations as claim 5 and is therefore rejected based upon the same rational.

	With regard to claims 6 and 15, claim 6 recites “the results data structure comprises a separate entry for each node of the labeled query tree that has a label and whose results were generated by computing the node, and wherein each entry in the results data structure comprises an identifier different from identifiers in all other entries in the results data structure”.  Claim 15 recite substantially similar limitations as claim 6 and is therefore rejected based upon the same rational.  This claim lacks antecedent basis.  The claim has previously defined a label, and identifier.  It is unclear if these claim limitations are attempting to refer to previously defined elements, or attempting to define new claim elements.  The claim has previously defined two distinct results, it is unclear which result is being referenced.  For examination purposes this claim limitation has been construed to mean -- the results data structure comprises a separate entry for each node of the labeled query tree that is labeled and had generated new results, and wherein each respective entry in the results data structure comprises a respective identifier different from all other identifiers in the results data structure--.

	With regard to claims 7 and 17, claim 7 recites “wherein generating, by the database server engine on the computing device, identifiers for the nodes of the query tree further comprises generating the identifiers for the nodes of the query tree such that any two nodes for which the same identifier is generated will produce the same results when computed and different identifiers will be generated for any two nodes that will produce different results when computed.”  The meaning of this claim limitation is unclear and lacks antecedent basis.  The claim lacks proper punctuation.
	The identifiers are never recited as producing results when computed.  The claim has defined multiple different results, it is unclear which results the applicant is referring to.
	For examination purposes this claim limitation has been construed to mean:
--wherein generating, by the database server engine on the computing device, identifiers for the nodes of the query tree further comprises:
generating the identifiers for the nodes of the query tree such that:
for any two nodes for which the same identifier is generated, the two nodes will produce the same results when computed; and 
for any other two nodes for which different identifiers are generated, the other two nodes will produce different results when computed.--

	With regard to claims 9 and 18, claim 9 recites “accessing results for at least one node with a label of the discarded labeled query tree from the results data structure”.  This claim limitation lacks antecedent basis.  It is unclear if applicant is attempting to refer to one of the previously defined results or attempting to define a new result.  It is unclear if applicant is attempting to refer to a previously defined label or attempting to define a new label.  
The meaning of the claim is logically inconsistent and unclear.  According to claim 1, the entries in the results data structure comprises the results for the nodes and the identifier for the node, not the label.  Furthermore, how is the system accessing results for a query tree that has been discarded?
For examination purposes this claim limitation has been construed to mean -- accessing a stored result from the results data structure which was generated from the discarded labeled query tree--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacNicol [6341281].
 
With regard to claim 1, MacNicol teaches A computer-implemented method performed by a data processing apparatus, the method comprising: 
	Receiving (MacNicol, Column 5, lines 24-25 “In operation, the Clients issue one or more SQL commands to the Server.  SQL commands may specify, for instance, a query for retrieving particular data”), at a database server engine on a computing device as the server (Id), a query as the query (Id); 
	generating, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.  The Engine 260 itself comprises a Parser 261”) , a query tree from the query (MacNicol, Column 5, lines 54-55 “the SQL statements are passed to the Parser 261 which converts the statements into a query tree”), wherein the query tree comprises nodes (MacNicol, Figure 3B, see the nodes “Join” and “A”, “B”, “C”, wherein at least two of the nodes (MacNicol, Figure 3B see the two “Join” nodes in each Plan) are operation nodes as join operations (MacNicol, Column 9, lines 34-35 “each query plan is a tree of operators”; Column 21, line 37 “a join operation of two or more database tables”); 
	generating, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), identifiers as the hash value for the subquery node (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; See 103 motivation bellow) for the nodes of the query tree (MacNicol, Figure 3B see the trees); 
	storing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), each identifier of the identifiers in the node of the query tree for which each identifier was generated as storage of data flow nodes, such as hash join node with associated hash table(Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”); 
	determining, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), one or more of the nodes of the query tree that meet at least one criteria (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”); 
	storing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), labels in the one or more of the nodes of the query tree determined to meet at least one criteria as the nodes are marked during tree traversal (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”; Column 10, liens 48-63) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”) to generate a labeled query tree comprising the nodes of the query tree (MacNicol, Column 9, lines 43-45 “Section 2 describes the approach or methodology of marking each node in the data flow tree as variant or invariant”); 
	processing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), the labeled query tree by (MacNicol, Column 11, lines 37-41 “After it is known whether a data flow node is invariant or not and also whether it is a correlated subquery or not…”), for each of the nodes of the labeled query tree as the functions for open and next, which are called during tree traversal are performed on a node by node basis (Figure 5, “void open (df_node nd)“; Figure 6 “int next (df_node nd)”) : 
		determining whether the identifier of the node matches an identifier for an entry in a results data structure (MacNicol, Figure 5 see “if(there is a storage element in nd called store)” which is called the first time a node is encountered, as well as subsequent times; Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), and either: 
		if the identifier of the node matches an identifier for an entry in the results data structure (MacNicol, Figure 5, see the If condition that leads to when the store is rewound; Column 11, lines 51-55 “But they can be changed to be capable of rewinding their contents.  (By rewinding, the content of the storage can be retrieved from the very beginning again.)  Each storage element has to be notified whether rewinding is indeed necessary at preparation time based on the invariant feature”), receiving results from the entry in the results data structure and returning the results from the entry as the results for the node (MacNicol, Column 11, lines 40-41 “caching the invariant result allows that result to be reused in subsequent executions”; Column 12, lines 4-5 “All the rows can be retrieved from the storage node without having to execute the subtree below it”), or, 
		if the identifier of the node does not match an identifier for an entry in the results data structure (MacNicol, Column 11, lines 63-65 “If there is no existing storage element associated with an invariant data flow node such as a filter node, a new one may want to be added”): 
			generating results for the node by computing the node as executing the subtree once (MacNicol, Column 12, lines 53 “execution cost”; lines 57-61 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called.  This is because the subtree below the node will be executed only once”), 
			if the node has a label as node being an invariant (MacNicol, Column 12, line 41-42 “ else {//now nd is in a subquery and is an invariant”), storing an entry in the results data structure comprising the results for the node (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, line 46 “Inserted a storage node above nd”) and the identifier for the node as storage of data flow nodes, such as hash join node with associated hash table (Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), 
			if the node does not have a label as if the subtree is variant (MacNicol, Column 12, lines 39-40 “if (nd is not in a correlated subquery OR nd is a variant)”), not storing an entry in the results data structure, and returning the results for the node as there is no node inserted or not node detected (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, lines 40-41 “for each child_i of nd Call AddStorageNode (child_i)” which is called when node is a variant); and 
	storing the results data structure (MacNicol, Column 12, line 46 “Inserted a storage node above nd”).
	It is noted that MacNicol is directed to optimizing the process of retrieving information (Column 1, line 27) using an invariant operand marking technique (Column 15, lines 60) and does not explicitly teach that the device uses the subquery memorization technique (Column 15, lines 10-22).  MacNicol references to Donald Machie, [“Memo” functions and machine learning] (MacNicol, Column 9, lines 23-24) states that the techniques are orthogonal to each other (MacNicol, Column 15, lines 7-10) and suggests their combination (Column 15, lines 57-63) as it yields the predictable results of enabling the system to insert the results in a hash table (Column 15, lines 15-20) which may be made more efficient by limiting the hash table to the invariant operands (Column 15, lines 59-61).  MacNicol states that the overhead for building such a hash table may be compensated for by the savings in the number of re-executions of the subquery (Column 15, lines 38-42).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by MacNicol as suggested using the techniques taught by Donald Michie for the reasons explicitly stated above by MacNicol.

With regard to claims 3, 12 and 20 the proposed combination further teaches wherein the criteria for being labeled nodes as marked invariant (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”) comprise one or more (please note that the claim only requires one of the following) of:
	being a results node by being either a root node of the query tree or being specified as a results node as the nodes with no outer references would be recognized as being results nodes by one of ordinary skill in the art(MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”), 
being a high frequency node by having an identifier that is the same as the identifier of a number of other nodes of the query tree greater than a threshold value for high frequency nodes,
	being a node with many children by having a number of child nodes greater than a threshold value for child nodes, and 
	being a node at or above a specified height by having a number of generations below that is greater than a threshold value for generation below a node.

With regard to claims 4 and 13 the proposed combination further teaches wherein if the identifier of the node matches an identifier for an entry in the results data structure as storage of data flow nodes, such as hash join node with associated hash table(Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), receiving results from the entry in the results data structure and returning the results from the entry as the results for the node (MacNicol, Column 11, lines 40-41 “caching the invariant results allows that result to be reused in subsequent executions”), further comprises not computing results for the node based on an operation represented by the node (MacNicol, Column 12, lines 5 “Later, all the rows can be retrieved from the storage node without having to execute the subtree below it”; lines 60-61 “This is because the subtree below the node will be executed only once”).

With regard to claims 5 and 14 the proposed combination further teaches wherein one or more of the nodes of the labeled query tree are labeled as results nodes as the nodes with no outer references would be recognized as being results nodes by one of ordinary skill in the art(MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”), and further comprising returning results from the one or more of the nodes the labeled query tree that are labeled as results nodes (MacNicol, Column 11, lines 40-41 “caching the invariant results allows that result to be reused in subsequent executions”) to a source of the query that was received at the database server engine on the computing device (MacNicol, Column 5, lines 24-25 “In operation, the Clients issue one or more SQL commands to the Server.  SQL commands may specify, for instance, a query for retrieving particular data”).

With regard to claims 6 and 15 the proposed combination further teaches wherein, after all of the nodes of the labeled query tree are processed (MacNicol, Column 11, lines 63-65 “if here is no existing storage element associated with an invariant data flow node such as a filter node, a new one may want to be added”), the results data structure comprises a separate entry for each node of the labeled query tree that has a label and whose results were generated by computing the node (MacNicol, Column 12 see AddStorageNode method), and wherein each entry in the results data structure comprises an identifier different from identifiers in all other entries in the results data structure as the hash value would be recognized as being different for each result (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; Column 15, lines 5-10 “There is another possible optimization technique which is orthogonal to the invariant optimization.  Invoking the sub-query on duplicate outer reference values can be avoided by using the subquery memorization technique”; MacNicol explicitly suggests an embodiment of the device that uses the subquery memorization technique: Column 15, lines 58-63 “when doing a hash join, it is more efficient to build the hash table on the invariant operand even though its size may be larger than the variant operand … The reason is that now the hash table only needs to be built once”).

With regard to claims 7 and 16 the proposed combination further teaches wherein generating, by the database server engine on the computing device, identifiers for the nodes of the query tree further comprises generating the identifiers for the nodes of the query tree such that any two nodes for which the same identifier is generated will produce the same results when computed and different identifiers will be generated for any two nodes that will produce different results when computed as the hash value would be recognized as being different for each result, and the same results would hash too the same has value (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; Column 15, lines 5-10 “There is another possible optimization technique which is orthogonal to the invariant optimization.  Invoking the sub-query on duplicate outer reference values can be avoided by using the subquery memorization technique”; MacNicol explicitly suggests an embodiment of the device that uses the subquery memorization technique: Column 15, lines 58-63 “when doing a hash join, it is more efficient to build the hash table on the invariant operand even though its size may be larger than the variant operand … The reason is that now the hash table only needs to be built once”).

With regard to claims 8 and 17 the proposed combination further teaches wherein generating, by the database server engine on the computing device, identifiers for the nodes of the query tree comprises using at least one of a content hash and a semantic hash as the hash value (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; Column 15, lines 5-10 “There is another possible optimization technique which is orthogonal to the invariant optimization.  Invoking the sub-query on duplicate outer reference values can be avoided by using the subquery memorization technique”; MacNicol explicitly suggests an embodiment of the device that uses the subquery memorization technique: Column 15, lines 58-63 “when doing a hash join, it is more efficient to build the hash table on the invariant operand even though its size may be larger than the variant operand … The reason is that now the hash table only needs to be built once”).

With regard to claim 10, MacNicol teaches A computer-implemented system comprising: 
a storage (MacNicol, Column 3, lines 55-57 “a cache memory 109 for storing frequently accessed information”), and 
	a processor that receives (MacNicol, Column 5, lines 24-25 “In operation, the Clients issue one or more SQL commands to the Server.  SQL commands may specify, for instance, a query for retrieving particular data”), a query as the query (Id); 
	Generate a query tree from the query (MacNicol, Column 5, lines 54-55 “the SQL statements are passed to the Parser 261 which converts the statements into a query tree”), wherein the query tree comprises nodes (MacNicol, Figure 3B, see the nodes “Join” and “A”, “B”, “C”, wherein at least two of the nodes (MacNicol, Figure 3B see the two “Join” nodes in each Plan) are operation nodes as join operations (MacNicol, Column 9, lines 34-35 “each query plan is a tree of operators”; Column 21, line 37 “a join operation of two or more database tables”); 
	generate identifiers as the hash value for the subquery node (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; See 103 motivation bellow) for the nodes of the query tree (MacNicol, Figure 3B see the trees); 
	store each identifier of the identifiers in the node of the query tree for which each identifier was generated as storage of data flow nodes, such as hash join node with associated hash table(Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”); 
	determine one or more of the nodes of the query tree that meet at least one criteria (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”); 
	store labels in the one or more of the nodes of the query tree determined to meet at least one criteria as the nodes are marked during tree traversal (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”; Column 10, liens 48-63) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”) to generate a labeled query tree comprising the nodes of the query tree (MacNicol, Column 9, lines 43-45 “Section 2 describes the approach or methodology of marking each node in the data flow tree as variant or invariant”); 
	process the labeled query tree by (MacNicol, Column 11, lines 37-41 “After it is known whether a data flow node is invariant or not and also whether it is a correlated subquery or not…”), for each of the nodes of the labeled query tree as the functions for open and next, which are called during tree traversal are performed on a node by node basis (Figure 5, “void open (df_node nd)“; Figure 6 “int next (df_node nd)”) : 
		determining whether the identifier of the node matches an identifier for an entry in a results data structure (MacNicol, Figure 5 see “if(there is a storage element in nd called store)” which is called the first time a node is encountered, as well as subsequent times; Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), and either: 
		if the identifier of the node matches an identifier for an entry in the results data structure (MacNicol, Figure 5, see the If condition that leads to when the store is rewound; Column 11, lines 51-55 “But they can be changed to be capable of rewinding their contents.  (By rewinding, the content of the storage can be retrieved from the very beginning again.)  Each storage element has to be notified whether rewinding is indeed necessary at preparation time based on the invariant feature”), receiving results from the entry in the results data structure and returning the results from the entry as the results for the node (MacNicol, Column 11, lines 40-41 “caching the invariant result allows that result to be reused in subsequent executions”; Column 12, lines 4-5 “All the rows can be retrieved from the storage node without having to execute the subtree below it”), or, 
		if the identifier of the node does not match an identifier for an entry in the results data structure (MacNicol, Column 11, lines 63-65 “If there is no existing storage element associated with an invariant data flow node such as a filter node, a new one may want to be added”): 
			generating results for the node by computing the node as executing the subtree once (MacNicol, Column 12, lines 53 “execution cost”; lines 57-61 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called.  This is because the subtree below the node will be executed only once”), 
			if the node has a label as node being an invariant (MacNicol, Column 12, line 41-42 “ else {//now nd is in a subquery and is an invariant”), storing an entry in the results data structure comprising the results for the node (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, line 46 “Inserted a storage node above nd”) and the identifier for the node as storage of data flow nodes, such as hash join node with associated hash table (Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), 
			if the node does not have a label as if the subtree is variant (MacNicol, Column 12, lines 39-40 “if (nd is not in a correlated subquery OR nd is a variant)”), not storing an entry in the results data structure, and returning the results for the node as there is no node inserted or not node detected (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, lines 40-41 “for each child_i of nd Call AddStorageNode (child_i)” which is called when node is a variant); and 
	storing the results data structure in the storage (MacNicol, Column 12, line 46 “Inserted a storage node above nd”).
	It is noted that MacNicol is directed to optimizing the process of retrieving information (Column 1, line 27) using an invariant operand marking technique (Column 15, lines 60) and does not explicitly teach that the device uses the subquery memorization technique (Column 15, lines 10-22).  MacNicol references to Donald Machie, [“Memo” functions and machine learning] (MacNicol, Column 9, lines 23-24) states that the techniques are orthogonal to each other (MacNicol, Column 15, lines 7-10) and suggests their combination (Column 15, lines 57-63) as it yields the predictable results of enabling the system to insert the results in a hash table (Column 15, lines 15-20) which may be made more efficient by limiting the hash table to the invariant operands (Column 15, lines 59-61).  MacNicol states that the overhead for building such a hash table may be compensated for by the savings in the number of re-executions of the subquery (Column 15, lines 38-42).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by MacNicol as suggested using the techniques taught by Donald Michie for the reasons explicitly stated above by MacNicol.

With regard to claim 19, MacNicol teaches A system comprising: 
one or more computers (MacNicol, Column 3, lines 50 “a central processor 101”) and one or more storage devices (MacNicol, Column 3, lines 50 “main memory 102”) storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
	Receiving (MacNicol, Column 5, lines 24-25 “In operation, the Clients issue one or more SQL commands to the Server.  SQL commands may specify, for instance, a query for retrieving particular data”), at a database server engine on a computing device as the server (Id), a query as the query (Id); 
	generating, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.  The Engine 260 itself comprises a Parser 261”) , a query tree from the query (MacNicol, Column 5, lines 54-55 “the SQL statements are passed to the Parser 261 which converts the statements into a query tree”), wherein the query tree comprises nodes (MacNicol, Figure 3B, see the nodes “Join” and “A”, “B”, “C”, wherein at least two of the nodes (MacNicol, Figure 3B see the two “Join” nodes in each Plan) are operation nodes as join operations (MacNicol, Column 9, lines 34-35 “each query plan is a tree of operators”; Column 21, line 37 “a join operation of two or more database tables”); 
	generating, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), identifiers as the hash value for the subquery node (MacNicol, Column 15, lines 14-15 “The first is to build a main-memory hash table on the subquery node”; See 103 motivation bellow) for the nodes of the query tree (MacNicol, Figure 3B see the trees); 
	storing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), each identifier of the identifiers in the node of the query tree for which each identifier was generated as storage of data flow nodes, such as hash join node with associated hash table(Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”); 
	determining, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), one or more of the nodes of the query tree that meet at least one criteria (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”); 
	storing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), labels in the one or more of the nodes of the query tree determined to meet at least one criteria as the nodes are marked during tree traversal (MacNicol, Column 10, lines 29-34 “Definition 2.1: An invariant subtree in a data flow is a subtree T where none of the nodes in T contains any outer references that are generated outside of T.  As a general rule, a node in a data flow tree will be marked as invariant if all of its children are invariant and no outer references are referred to in the node itself”; Column 10, liens 48-63) for being labeled nodes as marking a node as invariant (MacNicol, Column 10, lines 32-33 “a node in the data flow tree will be marked as invariant”) to generate a labeled query tree comprising the nodes of the query tree (MacNicol, Column 9, lines 43-45 “Section 2 describes the approach or methodology of marking each node in the data flow tree as variant or invariant”); 
	processing, by the database server engine on the computing device (MacNicol, Column 5, lines 50-52 “Engine 260 of the Database Server System 240.), the labeled query tree by (MacNicol, Column 11, lines 37-41 “After it is known whether a data flow node is invariant or not and also whether it is a correlated subquery or not…”), for each of the nodes of the labeled query tree as the functions for open and next, which are called during tree traversal are performed on a node by node basis (Figure 5, “void open (df_node nd)“; Figure 6 “int next (df_node nd)”) : 
		determining whether the identifier of the node matches an identifier for an entry in a results data structure (MacNicol, Figure 5 see “if(there is a storage element in nd called store)” which is called the first time a node is encountered, as well as subsequent times; Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), and either: 
		if the identifier of the node matches an identifier for an entry in the results data structure (MacNicol, Figure 5, see the If condition that leads to when the store is rewound; Column 11, lines 51-55 “But they can be changed to be capable of rewinding their contents.  (By rewinding, the content of the storage can be retrieved from the very beginning again.)  Each storage element has to be notified whether rewinding is indeed necessary at preparation time based on the invariant feature”), receiving results from the entry in the results data structure and returning the results from the entry as the results for the node (MacNicol, Column 11, lines 40-41 “caching the invariant result allows that result to be reused in subsequent executions”; Column 12, lines 4-5 “All the rows can be retrieved from the storage node without having to execute the subtree below it”), or, 
		if the identifier of the node does not match an identifier for an entry in the results data structure (MacNicol, Column 11, lines 63-65 “If there is no existing storage element associated with an invariant data flow node such as a filter node, a new one may want to be added”): 
			generating results for the node by computing the node as executing the subtree once (MacNicol, Column 12, lines 53 “execution cost”; lines 57-61 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called.  This is because the subtree below the node will be executed only once”), 
			if the node has a label as node being an invariant (MacNicol, Column 12, line 41-42 “ else {//now nd is in a subquery and is an invariant”), storing an entry in the results data structure comprising the results for the node (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, line 46 “Inserted a storage node above nd”) and the identifier for the node as storage of data flow nodes, such as hash join node with associated hash table (Column 11, lines 41-46 “The first thing to notice is that there may already exist some forms of storage in various types of data flow nodes.  For example, in a hash join node, a hash table may be associated with it, which will typically be used to hash the smaller operand”), 
			if the node does not have a label as if the subtree is variant (MacNicol, Column 12, lines 39-40 “if (nd is not in a correlated subquery OR nd is a variant)”), not storing an entry in the results data structure, and returning the results for the node as there is no node inserted or not node detected (MacNicol, Column 12, lines 57-59 “After a new storage node is inserted or it is detected that there is an existing storage element in a node, a function MarkSubtree() is called”; Column 12, lines 40-41 “for each child_i of nd Call AddStorageNode (child_i)” which is called when node is a variant); and 
	storing the results data structure (MacNicol, Column 12, line 46 “Inserted a storage node above nd”).
	It is noted that MacNicol is directed to optimizing the process of retrieving information (Column 1, line 27) using an invariant operand marking technique (Column 15, lines 60) and does not explicitly teach that the device uses the subquery memorization technique (Column 15, lines 10-22).  MacNicol references to Donald Machie, [“Memo” functions and machine learning] (MacNicol, Column 9, lines 23-24) states that the techniques are orthogonal to each other (MacNicol, Column 15, lines 7-10) and suggests their combination (Column 15, lines 57-63) as it yields the predictable results of enabling the system to insert the results in a hash table (Column 15, lines 15-20) which may be made more efficient by limiting the hash table to the invariant operands (Column 15, lines 59-61).  MacNicol states that the overhead for building such a hash table may be compensated for by the savings in the number of re-executions of the subquery (Column 15, lines 38-42).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by MacNicol as suggested using the techniques taught by Donald Michie for the reasons explicitly stated above by MacNicol.


Claims 2, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacNicol in view of Getchius [6519595].

With regard to claims 2 and 11 the proposed combination further teaches wherein the storing the results data structure comprises storing the results data structure in a cache (MacNicol, Column 8, lines 55 “The cached result can be reused”; Figure 1A, 109; Column 3, lines 55-57 “a cache memory 109 for storing frequently access information”) …
The proposed combination does not explicitly teach that the cache is a non-volatile memory.  Getchius teaches storing the results data in non-volatile memory (Getchius, Column 24, lines 28-31 “It should generally be noted that the data included in the data query cache is placed in nonvolatile storage”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to place data included in the data query cache in nonvolatile storage as it enables the data to be restored if service becomes unavailable and is then resumed (Getchius, Column 24, lines 28-31).  One of ordinary skill in the art would recognize the subquery results stored within the cache taught by MacNico as data query cache data.

	With regard to claims 9 and 18 the proposed combination further teaches …the labeled query tree (MacNicol, Column 9, lines 43-45 “Section 2 describes the approach or methodology of marking each node in the data flow tree as variant or invariant”); and 
	accessing results for at least one node (MacNicol, Column 8, lines 55 “The cached result can be reused”) with a label (MacNicol, Column 11, lines 40-41 “caching the invariant result allows that result to be reused in subsequent executions”)…
	The proposed combination does not explicitly teach discarding the [cached data]; and … accessing results for the [queried data]… of the discarded [cached data] from the results data structure.  Getchius teaches discarding the [cached data] as the node becoming unavailable (Getchius, Column 24, lines 28-31 “It should generally be noted that the data included in the data query cache is placed in nonvolatile storage such that if the node were to become unavailable, data from the data cache may be fully restored once the node resumes service”); and … accessing results for the [queried data]… of the discarded [cached data] from the results data structure as the data from the cache being fully restored once the node resumes service (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to place data included in the data query cache in nonvolatile storage as it enables the data to be restored if service becomes unavailable and is then resumed (Getchius, Column 24, lines 28-31).  One of ordinary skill in the art would recognize the subquery results stored within the cache taught by MacNico as data query cache data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ain [2013/0179467] is directed to caching sub-queries within a query parse tree such that results can be reused on subsequent executions.  The system applies labels to the sub-queries to enable them to be recognized and the results stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156